BLATCHFORD, District Judge.
It is required by the eleventh section of the bankruptcy act [of 1SG7 (14 Stat. 521)], that the voluntary petition of a bankrupt shall be addressed to the judge of, and filed in, the judicial district in which the bankrupt has resided or carried on business for the six months next immediately preceding the time of filing such petition, or for the longest period during such six months. In the present case, the bankrupt resided in New Jersey, and he did not, in the sense of the act, carry on business in New York during any part of the six months. His firm were man-vft ..t mers of woolen goods in New Jersey, not merchants. They failed in October, 1860. They made no goods after May 1st, 1SG7. Their goods were not in their own hands for sale, but were in the hands of agents. They kept no books of account for more than four months before the filing of the petition. They did not have any porter, clerk, or employee in New York, but only an office, in which to write and receive letters and keep books and papers, the use of which office was furnished to them as a gratuity. The fact that the bankrupt had no office or place of business elsewhere than in New York, and that he was in the habit of coming to New York to write and receive his letters there, and to settle up his old business there, at an office where he kept up on a sign the name of his firm, does not make out a carrying on of business in New York, within the sense of the act. The whole effort on the. part of bankrupt in the testimony appears to have been to show that the only place of business or office he had was in New York, and that he did not carry on business elsewhere than in New York, and then to insist that it follows that he carried on business in New York. This is a departure from the statute and from what the bankrupt understood to be necessary when he swore to his petition. In that he swears that he has “carried on business, as a dealer in cloths, for six months next immediately preceding the filing of this petition, at 24 Church street, in the city of New York.” Now, whatever else the testimony shows, it proves that this allegation in the petition is wholly untrue. Not only did he not carry on business as a dealer in cloths, for the six months, at No. 24 Church street, but he did not carry on business at all in New York during the six months, in the sense of the act. He ought to have filed his petition in New Jersey. The discharge is refused for want of jurisdiction in this court ‡0 grant it.